Mr. Justice Potter,
dissenting:
The object of this proceeding is to compel a conveyance of property under the terms of the statute. This involved an accounting in order to determine the value of the property and the amount to be paid therefor. The case is one in which the services of a chancellor are peculiarly appropriate and desirable, in order to dispose of the questions involved, justly and equitably to all parties concerned. Any remedy that may be attempted upon the law side of the court will be uncertain, inconvenient and inadequate.
I would sustain the jurisdiction in equity.
Mr. Justice Mestrezat joins in the dissent.